Appeal by the defendant from a judgment of the Supreme Court, Kings County (Vinik, J.), rendered July 2, 1985, convicting him of robbery in the second degree and assault in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress certain identification testimony.
Ordered that the judgment is affirmed.
The showup procedure employed by the police was not violative of the defendant’s right to due process of law inasmuch as it was conducted near the scene of the crime within a short time of its commission (see, People v Love, 57 NY2d 1023; People v King, 121 AD2d 471, lv denied 68 NY2d 758). Accordingly, the hearing court properly denied that branch of the defendant’s omnibus motion which was to suppress certain identification testimony. Rubin, J. P., Kooper, Spatt and Harwood, JJ., concur.